Electronically Filed
                                                      Supreme Court
                          SCWC-13-0003629             SCWC-13-0003629
                                                      04-JUN-2018
            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI
                                                      10:38 AM

      KIMBERLY A. PASCO, Respondent/Petitioner-Appellant,

                                  vs.

     BOARD OF TRUSTEES OF THE EMPLOYEES’ RETIREMENT SYSTEM,
                 Petitioner/Respondent-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0003629; CIV. NO. 12-1-3294)

                         ORDER OF CORRECTION
                          (By:   McKenna, J.)

    IT IS HEREBY ORDERED that the Opinion of the Court, filed
May 22, 2018, is corrected as follows:
    The attorney credits on page 29 shall be revised to read as
follows:
Robert H. Thomas
(Edmund L. Lee, Jr. with him on the briefs)
for petitioner

Brian P. Aburano
(Patricia Ohara with him on the briefs)
for respondent

    This order of correction shall supersede the order of
correction filed by this court on May 29, 2018.       The Clerk of
the Court is directed to take all necessary steps to notify the
publishing agencies of this change.
    DATED:    Honolulu, Hawaiʻi, June 4, 2018.
                                        /s/ Sabrina S. McKenna
                                        Associate Justice